                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

 REGAN CLEVENGER                                                                      PLAINTIFF

 V.                                                                   NO. 4:20-CV-8-DMB-DAS

 COMMISSIONER OF SOCIAL
 SECURITY                                                                           DEFENDANT


                                             ORDER

       On January 23, 2020, United States Magistrate Judge Roy Percy issued a report and

recommendation recommending that Regan Clevenger’s motion to proceed in forma pauperis be

denied “but that the plaintiff be granted some additional time in which to pay the filing fee.” Doc.

#3. No party has objected to the report and recommendation. However, Clevenger paid the

required filing fee on February 3, 2020.

       Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F. Supp. 3d 944, 948 (S.D. Tex. 2017) (citing United States

v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)). Because the report and recommendation is neither

clearly erroneous nor contrary to law, it is ADOPTED as the order of the Court. Clevenger’s

motion to proceed in forma pauperis [2] is DENIED. The deadline to pay the filing fee is extended

to February 3, 2020, such that Clevenger’s February 3 payment of the filing fee is deemed timely.

       SO ORDERED, this 14th day of February, 2020.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
